Citation Nr: 1014776	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for a psychiatric 
disability other than an anxiety disorder/posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a neurological 
disability of the left upper extremity.  

5.  Entitlement to service connection for a neurological 
disability of the right upper extremity, including secondary 
to the service-connected cervical spine disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 13, 1989 to 
August 17,1989; June 20, 1990 to August 23, 1990; May 21, 
2001 to October 26, 2001; November 1, 2002 to October 30, 
2003; and from January 16, 2005 to July 14, 2006.  His awards 
and decorations include two Purple Hearts and the Combat 
Infantryman Badge.  

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Board notes that the Veteran completed an appeal from 
that part of a September 2006 rating decision which denied 
service connection for right ear hearing loss disability.  
The Veteran also perfected an appeal from that part of the 
September 2007 rating decision which denied service 
connection for a right foot disability; denied service 
connection for a gastrointestinal disability, denied service 
connection for a sleep disorder; denied service connection 
for a psychiatric disability to include an anxiety 
disorder/PTSD; denied service connection for a neurological 
disability of the upper extremities; and granted service 
connection for musculoligamentous strain of the left knee and 
assigned a 10 percent rating effective July 15, 2006.  At a 
personal hearing before a RO Decision Review Officer in 
October 2008, the Veteran withdrew the issues of entitlement 
to service connection for right ear hearing loss, a 
gastrointestinal disorder, and a bladder condition.  
Consequently, these issues were not certified to the Board.  
Therefore, they will not be addressed in this decision.  

The issue of entitlement to an initial rating in excess of 10 
percent for a left knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On February 24, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the appeal on the issues of 
entitlement to service connection for a right foot 
disability, entitlement to service connection for a sleep 
disorder; entitlement to service connection for a psychiatric 
disability other than an anxiety disorder/PTSD, and 
entitlement to service connection for a neurological 
disability of the left upper extremity was requested.  

2.  The Veteran received two Purple Hearts and the Combat 
Infantryman Badge; his assertions of a shrapnel injury to his 
right upper extremity is consistent with the circumstances of 
his service.  

2.  Competent medical evidence demonstrates that the 
Veteran's currently experiences numbness of the right upper 
extremity secondary to shrapnel injury.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issues 
of entitlement to service connection for a right foot 
disability, entitlement to service connection for a sleep 
disorder; entitlement to service connection for a psychiatric 
disability other than an anxiety disorder/PTSD, and 
entitlement to service connection for a neurological 
disability of the left upper extremity by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).  

2.  Neurological disability (numbness) of the right upper 
extremity was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2009).  

In the present case, the Veteran has expressed his intent to 
withdraw his appeal of the issues of entitlement to service 
connection for a right foot disability, entitlement to 
service connection for a sleep disorder; entitlement to 
service connection for a psychiatric disability other than an 
anxiety disorder/PTSD, and entitlement to service connection 
for a neurological disability of the left upper extremity 
from review by the Board at his videoconference hearing 
before the undersigned Veterans Law Judge in February 2010.  
Hence, there remain no allegations  of errors of fact or law 
for appellate consideration on those matters.  Accordingly, 
as the Board does not have jurisdiction to review the appeal 
of those issues, they are dismissed.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefit sought, 
the Board finds that any error with regard to the VCAA duties 
to notify and/or assist are harmless.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence as discussed 
above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The record reveals that the Veteran was involved in at least 
three blasts during his tours in the Southwest Asia theatre 
of operations.  He received two Purple Hearts and the Combat 
Infantryman Badge.  He has asserted that during one of the 
blasts, he sustained a shrapnel injury to his right upper 
extremity.  Although this injury is not specifically 
documented in his service treatment records, the Board finds 
that the Veteran's assertions regarding the injury are 
consistent with the circumstances of his service.  Hence, the 
Board may accept his assertions of such injury.  See 
38 U.S.C.A. § 1154(a), (b).  There are numerous VA treatment 
records that fail to reveal any demonstrable neurological 
disability of the right upper extremity; however, the Veteran 
has consistently reported numbness in the extremity.  He is 
competent to testify to the existence of numbness.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In a 
December 2008 traumatic brain injury examination, the 
examiner concluded that the Veteran had right forearm/hand 
numbness due to shrapnel at the elbow.  Consequently, the 
Board finds that service connection may be granted.  


ORDER

The appeal on the issues of entitlement to service connection 
for a right foot disability, entitlement to service 
connection for a sleep disorder; entitlement to service 
connection for a psychiatric disability other than an anxiety 
disorder/PTSD, and entitlement to service connection for a 
neurological disability of the left upper extremity is 
dismissed.

Service connection for a neurological disability (numbness) 
of the right upper extremity is granted.  




REMAND

At his videoconference hearing before the undersigned in 
February 2010, the Veteran testified that he completed 
physical therapy for his left knee disability in the fall of 
2009.  These records are not currently in the claims file.  
Hence, a remand is necessary in order for them to be obtained 
and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for a left knee 
disability since June 2009.  After 
securing the necessary release, the RO 
should obtain these records - 
specifically any records relating to 
physical therapy for the left knee from 
Physical Therapy Professional Associates 
in Kearney, Nebraska and all treatment 
reports from the VA Medical Center (VAMC) 
in Minneapolis dated from January 2008 to 
the present.  

2.  The Veteran should be afforded a VA 
joints examination to ascertain the 
severity of his left knee disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Specifically, 
the examiner should obtain X-rays of the 
left knee joint to determine whether 
arthritis is present.  Full range of 
motion studies and stability tests should 
be conducted.  All details should be 
included in a detailed examination 
report.  



3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


